DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi USPG Pub No.: US 2020/0379382 in view of Takano USPG Pub No.: US 2020/0233349 and in further view of Okabayashi et al. USPG Pub. No.: US 2015/0277317.
Regarding Claim 1, Takeuchi teaches an image forming apparatus (see figure 1) comprising: 
an image forming part (5) which forms a toner image on a recording medium; 
a fixing device (15) disposed on a downstream side of the image forming part in a conveyance direction of the recording medium, and including a fixing member (figure 2, 21) including a heated rotating body (21 has a belt) heated by a heating device and a pressing member coming into contact with the heated rotating body to form a fixing nip area, the fixing device heating and pressurizing the recording medium passing through the fixing nip area to fix the toner image on the recording medium (seen in figures 1-2);
 a fixing temperature sensor (33 and/or 34 and [0026]) which detects a fixing temperature that is a surface temperature of the heated rotating body (seen in figure 2); 
a drive device which drives a conveyance member for conveying the recording medium, the conveyance member including the fixing member (see figure 4, 41); 
a printed sheet number counting part which accumulates and counts a number of printed sheets (see figure 4, 95 and [0033]); 
a fixing voltage power source (55) which applies a voltage to the heating device; and 
a controller (figure 4, 100) which controls the drive device and the fixing voltage power source, wherein 
the controller can perform a cooling mode in which, when a number of continuous printed sheets at a reference speed exceeds an upper limit number, a number of printed sheets per unit time is gradually decreased to suppress an increase of an apparatus internal temperature that is a temperature of an inside of the image forming apparatus (see figure 5, in which a determination is made whether a number of prints has exceeded a threshold number, at which point, depending on the temperature, one of two efficiency setting modes is chosen in either S10 or S12.  Said setting modes cause the sheets to be conveyed at a lower speed and are thus demonstrative of cooling modes), and 
Takeuchi is silent in explicitly disclosing an apparatus external temperature sensor which detects an apparatus external temperature that is a temperature of an outside of the image forming apparatus is further provided, and that the controller sets the upper limit number based on a temperature difference between the fixing temperature detected by the fixing temperature sensor and the apparatus external temperature detected by the apparatus external temperature sensor.
However, Takano teaches that the controller sets the upper limit number based on a temperature difference between the fixing temperature detected by the fixing temperature sensor and the apparatus external temperature (see [0070] which discusses comparing a fixing temperature with the room temperature to determine whether a peak target temperature has been reached, and subsequently determines an upper limit number of sheets).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Takeuchi with the teachings of Takano in order to determine an optimal productivity level for the device (see Takano [0005]).
Furthermore, Okabayashi teaches an apparatus external temperature sensor (figure 1, 21) which detects an apparatus external temperature that is a temperature of an outside of the image forming apparatus is further provided [0029], and a controller that sets a parameter based on a temperature difference between the fixing temperature detected by the fixing temperature sensor and the apparatus external temperature detected by the apparatus external temperature sensor (see figure 7 and [0087]-[0088] which teaches determining parameters, such as conveyance speed of the paper, based on processing what amounts to a difference in temperature between the ambient temperature and the internal temperature generated by the fusing unit).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Takeuchi and Takano with the teachings of Okabayashi by implementing an ambient temperature sensor to compare the difference of ambient temperature against the fixing temperature in order to ensure a low-temperature environment while maximizing productivity (see Takano [0088]). 
Regarding Claim 2, Okabayashi, as applied to Takano and Takeuchi above in Claim 1, teaches wherein the controller sets the upper limit number to be smaller as the temperature difference is larger (clearly seen in figure 7).
Regarding Claim 4, Takeuchi teaches the image forming apparatus according to claim 1, wherein, the cooling mode has a plurality of modes in which the number of printed sheets per unit time is different, and the controller selects the mode in which the number of printed sheets per unit time is smaller as the apparatus external temperature is higher (seen in figure 5).
Regarding Claim 5, Takeuchi teaches the image forming apparatus according to claim 4, wherein the controller selects the mode in which the number of printed sheets per unit time is smaller as a size of the recording medium is smaller [0036]-[0037].
Regarding Claim 6, Takeuchi teaches the image forming apparatus according to claim 1, wherein when the number of continuous printed sheets at the reference speed exceeds the upper limit number, the controller performs the cooling mode with decreasing a conveyance speed of the recording medium from the reference speed (see figure 5).
Regarding Claim 10, Takeuchi, when modified with the external temperature sensor and control of Takano and Okabayashi, teaches the image forming apparatus according to claim 1, wherein the controller obtains the apparatus external temperature and the fixing temperature again at predetermined time intervals to calculate the temperature difference (see figure 5 in which the time is predetermined by the algorithm and the speed of the processing and device components).
Allowable Subject Matter
Claims 3 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852